Citation Nr: 9933962	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
hip disorder.  

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1942 to 
October 1945, and from February 1946 to April 1948.

The appeal arises from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for a 
respiratory disorder and tinnitus, and finding that new and 
material evidence had not been submitted to reopen previously 
denied claims for service connection for a right hip disorder 
and a back disorder. 

In the course of appeal, the veteran and his wife testified 
at a hearing before a hearing officer at the RO in New York, 
New York, in March 1997, and the veteran also testified at a 
hearing before the undersigned member of the Board, at the RO 
in Winston-Salem, North Carolina, in September 1999.  The 
transcripts of both those hearings are included within the 
claims folder.  

The Board notes that in June 1998, the veteran's records were 
permanently transferred from the RO in New York, New York, to 
the Winston-Salem, North Carolina RO.  

The Board does not herein reopen the claims for service 
connection for a right hip disorder or a back disorder, and 
does not herein find the claims for service connection for a 
respiratory disorder and tinnitus well grounded.  The Board 
nonetheless remands all the veteran's claims, below.  


REMAND

The veteran's claims, as noted above, concern issues of 
service connection.  The Board notes that most of the 
veteran's service medical records are unavailable.  The sole 
medical records within the claims folder dating from service 
are an April 1948 service separation examination, and 
commanders' reports of dates the veteran reported sick in 
February 1948, specifically on February 7, 9, 12, 16, 20, 24, 
and 28.  Though appropriate efforts were made by the RO to 
obtain any service medical records, there remains the duty to 
assist the veteran in the development of his claim, in an 
attempt to remedy this deficiency in the record.  When a 
veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
Moreover, although there is a lack of service medical 
records, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 
Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) (1994).  This 
evidence may be private medical records showing treatment of 
the claimed disability, fellow service personnel statements, 
personal testimony, etcetera.  The evidence may also be 
statements provided by accredited military experts.  However, 
such accommodations cannot negate the evidentiary requirement 
to submit new and material evidence sufficient to reopen a 
finally denied claim, and evidence sufficient to establish a 
well-grounded claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) (1998) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.  The RO in its most recent 
Supplemental Statement of the Case in December 1997 applied 
the Colvin test for new and material evidence to determine 
that the claims for service connection for a right hip 
disorder and a back disorder were not reopened, and hence the 
RO has not complied with the subsequent Hodge decision to 
reconsider the requests, to reopen under the appropriate 
standard.  Even though the Hodge case was not decided by the 
Federal Circuit until 1998, the RO must readjudicate the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for a right hip 
disorder and a back disorder, in light of the Hodge decision.

Pursuant to Hodge, to determine whether the claims for 
service connection for a right hip disorder and a back 
disorder should be reopened, the RO must rely on the language 
of 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted to reopen the claim.  
Thus, new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Pertinent testimony at hearings in the course of the current 
appeal are summarized as follows:

The veteran testified at a hearing before a hearing 
officer at the RO in March 1997.  He testified that he 
injured his hip and back in service when he fell while 
loading cans onto a truck on a cold airstrip in Germany.  
He testified that he has had back and right hip 
difficulties since that accident.  He testified that it 
was approximately 2:30 in the afternoon the day of the 
injury when he fell from the truck onto his back, with 
resulting numbness on his right side.  He testified that 
he then walked around and stayed on the job until the 
end of the shift at 4:30, and then took a hot shower and 
went to his barrack.  He testified that he was not doing 
well physically following the accident, and the next 
morning he was unable to get out of bed.  He testified 
that he was taken to a hospital in Heidelberg, Germany, 
and was hospitalized for more than a month, with 
treatment including for a condition of his prostate.  He 
testified that he was told during that hospitalization 
that he had a "hair fractured hip" (hearing transcript 
(HT), p. 4).  However, he testified that he stayed in 
his barracks until his service discharge was ready, and 
was transferred to Delaware, perhaps in Wilmington, for 
service discharge, but was never examined or asked any 
questions by a physician prior to separation from 
service.  He explained that he was released in March 
from the hospital in Heidelberg, Germany, that he was 
thereafter restored to duty in Mannheim, Germany, and 
that he was separated from service in April, before his 
scheduled period of service was completed.  He testified 
that he was involved in an exchange of words with a 
drunken superior officer as a result of a 
misunderstanding on the part of the officer, and that 
shortly thereafter he was recommended for a dishonorable 
discharge (HT, p. 18).  

He further testified that upon service separation he 
thought that the military had everything on record and 
there was no need for him to say anything about the 
disorders he developed in service.  He testified that 
after separating from service he only went to a private 
physician twice because he didn't have money to pay 
private physicians.  He explained that after separating 
from service he had a large family to care for, 
including a mother, a wife, and two children.  He added 
that he could not work regularly at that time and was 
having great difficulty providing for his family.  He 
testified that the private doctor he had seen agreed 
that he had suffered some injury based on evidence of 
liver damage.  He testified that that private physician 
had been located in upper Harlem, but had moved from 
there seven or eight years ago.  

Also at that hearing, the veteran testified that after 
separating from service he obtained a job requiring him 
to go up ladders to retrieve items, but he was unable to 
walk up ladders, and so was relieved of that employment.  
He testified that that he next worked for Erie Railroad 
about three days per  week handling steel and 100-pound 
bags of various items.  He testified that at that time 
he was having difficulties in the morning, but with 
improvement during the day with walking around.  He 
testified that he worked for Erie Railroad for 
approximately two-and-one-half or three years.  However, 
he testified that he was fired when his employer learned 
of his disabilities.  He testified that currently he had 
numbness on his right side in both his right arm and 
right leg.  He testified that he also had tinnitus ever 
since his fall in service, with occasional loss of 
balance.  He testified that in Germany he was treated 
for his back and hip pain with hot soaks and aspirin, 
and that he had continued to treat those conditions by 
himself with hot soaks and aspirin post service.  He 
testified that he first sought VA treatment at a VA 
hospital in Albany, New York, in perhaps 1952.  He added 
that upon his first visit to that VA facility the 
physician placed him on disability after examining him.  

Also at the hearing, the veteran's wife testified that 
she married the veteran approximately two months prior 
to his entry into service.  She added that upon his 
return from service the veteran could not hold his urine 
very well and was always complaining about his head and 
his back.  She testified that he took soaks post 
service.  She further testified that the veteran still 
complained about his back and his hearing, and that he 
complained approximately every week about his dizziness 
and ringing in his ears.

Regarding his lungs, at the March 1997 hearing the 
veteran testified that he suffered from an episode of 
coughing and inability to breathe while in service, with 
treatment at that time including seven days of 
hospitalization.  He testified that his lungs were still 
bothering him post service.  He added that medical X-
rays taken after service showed scarring of the lungs.  
He testified that at various times he had difficulty 
breathing post service.  

The veteran testified at a hearing before the 
undersigned Board member at the RO in September 1999.  
He testified that in service he fell approximately 18 
feet from gas cans stacked on a truck onto a steel 
landing strip in Mannheim, Germany.  He testified that 
he was rendered unconscious for a few minutes by the 
fall and was revived by co-workers, but that he had 
suffered injuries to his back, hip, and head from the 
fall, with bleeding from the nose and ears.  He 
testified that when he fell he also injured his arms, 
with skin torn from his elbows.  He testified that he 
continued to work that day, but the next morning upon 
awaking he could not walk and he had to be taken from 
his barrack in Mannheim, Germany, to a hospital in 
Heidelberg, Germany, where he was hospitalized for 
approximately one-and-one-half months.  He testified 
that at the hospital he was told that he had "hair 
fractures" (hearing transcript (HT), p. 6) of the right 
hip and a "ruptured spine" (HT, p. 6).  He testified 
that he was also treated for his lungs for seven days 
during that hospitalization.  He testified that 
following the hospitalization he returned to his company 
for approximately 15 to 20 days, and thereafter he was 
told he was to be before a board of some kind, and he 
was sent back home and eventually discharged him from 
service.  He testified that he had assumed that he was 
discharged from service on the basis of his injuries.  
He added that he was in good health with no disabilities 
prior to the fall in service, but suffered from ringing 
in the ears and headaches beginning with that fall and 
persisting thereafter, with loss of balance at times.  
He testified that he did recover after the fall to the 
point that he was able to walk again.  He testified that 
in 1952, after service, he went to the VA in New York 
where a doctor told him he had a back and a hip problem 
and told him that he could not work because of those 
disorders.  He testified that the doctor wrote a note 
for him and sent him to a Social Security Administration 
(SSA) doctor, who told him not to lift anything heavier 
than five pounds.  He testified that as a result he was 
awarded Supplemental Security Income (SSI).  He added 
that in 1955 he was also awarded a VA pension.  He 
testified that he received a letter in approximately 
1970 from the RO informing him that he had been 
hospitalized in Heidelberg, Germany, and was then 
treated for seven days for his lungs.  The veteran 
testified that he had previously attempted to obtain 
supporting evidence from a warehouse, a meat market, and 
Erie Railroad where he had worked, and from a union 
doctor, all unsuccessfully.  He added that two months 
ago he was hospitalized at a hospital in New York for 
five days for his hip and back, but was told that he 
would not be able to tolerate an operation for his 
disorders.  

Thus the veteran has testified at the September 1999 Board 
hearing that he was in receipt of SSI awarded in 1955, based 
on VA medical evidence of disability dating from 1952. The 
claims file contains a Social Security Administration (SSA) 
representative's statement, dated in October 1992, informing 
that the veteran was in receipt of Social Security benefits 
from December 1991.  There is no indication in the record 
that an adequate attempt was made to obtain any SSA 
disability determinations and medical records relied upon for 
any such determinations.  A decision on the veteran's claim 
cannot be made without consideration of such evidence.  See 
Bell v. Derwinski, 3 Vet.App. 391 (1992) (per curiam order); 
see also Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992) 
(when VA is on notice of the existence and relevance of 
evidence, it must obtain that evidence prior to issuing a 
decision).  Further, although the veteran has the burden of 
submitting evidence to support a claim, critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should obtain that critical evidence.  
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).  Accordingly, 
neither the requests to reopen claims for service connection 
for a right hip disorder and back disorder, nor claims for 
service connection for a respiratory disorder and tinnitus, 
may be adjudicated prior to the RO's obtaining any such SSA 
decisions and supporting medical evidence.  

The veteran should also be requested to submit additional 
supporting evidence, if any, including recent private 
hospitalization records as testified to at the September 1999 
Board hearing, if they would support his claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed 
disabilities since December 1997, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

The RO should also inform the veteran 
that in light of the absence of service 
medical records, he may submit alternate 
evidence to corroborate his contentions 
that service connection is warranted for 
his claimed disorders.  He should be 
informed that the evidence may take any 
form, including statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any evidence 
submitted by the veteran on this basis 
should also be associated with the claims 
file.

2.  The RO should also obtain and 
associate with the claims file records 
pertinent to any and all of the veteran's 
claims for Social Security disability 
benefits and the medical records relied 
upon by the Social Security 
Administration (SSA) for any 
determinations made concerning any such 
claims.  The SSA should be specifically 
informed that such claims may date back 
as early as 1952, and may be informal 
claims based on VA medical records.  The 
SSA should be requested to make a special 
effort to locate any records related to 
SSI determinations in or around 1955.  
Any records obtained and any negative 
response by the SSA should be associated 
with the claims file.  

3.  Thereafter, the RO should 
readjudicate the issues of 1) entitlement 
to service connection for a respiratory 
disorder, 2) entitlement to service 
connection for tinnitus, 3) whether the 
veteran has submitted new and material 
evidence to reopen a claim for service 
connection for a right hip disorder, and 
4) whether the veteran has submitted new 
and material evidence to reopen a claim 
for service connection for a back 
disorder.  The requests to reopen claims 
for service connection for a right hip 
and a back disorder must be adjudicated 
pursuant to the changes in applicable 
rules governing those determination as 
outlined in Hodge.  If service connection 
for any of the claimed disorders is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, the additional 
applicable laws and regulations, and the 
reasons and bases for the decisions.  
They should be afforded an appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


